REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 14-20 directed to the method claims of Group II, non-elected without traverse in applicant’s remarks filed 11/19/2021 in response to a restriction requirement mailed 09/22/2021.  The method Claims 14-20 of non-elected Group II are not eligible for rejoinder with the device Claims 1-13 of elected Group I, because non-elected Claims 14-20 neither depend from nor require all limitations of allowable Claims 1-13 (see MPEP § 821.04).
Accordingly, Claims 14-20 are hereby canceled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).



Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because the closest prior art of record (i.e. Chung) neither anticipates nor renders obvious the limitations of independent Claims 1 & 7, including a display device (e.g. see Applicant’s Fig. 12 for reference) comprising, inter alia: 
(regarding Claim 1) a fingerprint sensor layer underneath the first substrate,
wherein the thin film transistor overlaps with the light blocking pattern, and the plurality of light transmitting patterns do not overlap with the thin film transistor, and
wherein the fingerprint sensor layer comprises a light receiving element layer, and a second thin film transistor layer between the first substrate and the light receiving element layer, or

(regarding Claim 7) a first thin film transistor layer on the optical pattern layer;
and
a fingerprint sensor layer underneath the first substrate and comprising:
a second thin film transistor layer underneath the first substrate;
a light receiving element layer electrically connected to the second thin film transistor layer; 
wherein the light receiving element layer comprises:
a first electrode electrically connected to the second thin film transistor layer;
a second electrode on the first electrode to receive a common voltage; and
a light receiving layer between the first electrode and the second electrode;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892